ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “integrated remote patient monitoring device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Based on the specification, the integrated remote patient monitoring device is interpreted to comprise printed circuit board 308 comprising a rotation/angle encoder 310 and circuit 600 ([0049], [0058], [0070], [0071], figs. 3A and 6).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Stockert on 6/6/22.

The application has been amended as follows: 
In the specification:
At the end of paragraph [0049], the following is added: The integrated remote patient monitoring device is configured to: receive signals from the potentiometer indicative of the different relative angular orientations of the first arm with respect to the second arm, determine at least one of a range of motion, an angular velocity and an acceleration of the joint of the patient based at least in part on the signals from the potentiometer when the brace is worn by the patient, and wirelessly transmit at least one of an indication of the signals from the potentiometer and an indication of the determination to a communication device.

In the claims:
Claim 1 (Currently Amended by Examiner): A brace configured for attachment to a joint of a patient, the brace comprising: 
a first arm having a first end and a second end; 
a second arm having a first end and a second end; 
a hinge assembly coupling the first end of the first arm with the first end of the second arm such that the first arm and the second arm are movable to different relative angular orientations, wherein the hinge assembly enables the first arm to rotate about a first axis and enables the second arm to rotate about a second axis when the first arm and the second arm are moved to different relative angular orientations relative to the hinge assembly, the first axis being in parallel with and having a spatial separation from the second axis; 
a potentiometer coupled to the hinge assembly; and 
an integrated remote patient monitoring device configured to: 
receive signals from the potentiometer indicative of the different relative angular orientations of the first arm with respect to the second arm, 
determine at least one of a range of motion, an angular velocity and an acceleration of the joint of the patient based at least in part on the signals from the potentiometer when the brace is worn by the patient, and 
wirelessly transmit at least one of an indication of the signals from the potentiometer and an indication of the determination to a communication device.
Claims 2 and 6 (Currently Rejoined by Examiner)
Claim 8 (Currently Amended by Examiner): The brace of Claim [[7]]1, wherein the spatial separation is fixed.
Claims 7 and 17-20 (Currently Cancelled by Examiner)

Reasons for Allowance
Claims 1-6, 8-13, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim(s) 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a brace configured for attachment to a joint of a patient, the brace comprising: a first arm having a first end and a second end; a second arm having a first end and a second end; a hinge assembly coupling the first end of the first arm with the first end of the second arm such that the first arm and the second arm are movable to different relative angular orientations, wherein the hinge assembly enables the first arm to rotate about a first axis and enables the second arm to rotate about a second axis when the first arm and the second arm are moved to different relative angular orientations relative to the hinge assembly, the first axis being in parallel with and having a spatial separation from the second axis; a potentiometer coupled to the hinge assembly; and an integrated remote patient monitoring device configured to: receive signals from the potentiometer indicative of the different relative angular orientations of the first arm with respect to the second arm, determine at least one of a range of motion, an angular velocity and an acceleration of the joint of the patient based at least in part on the signals from the potentiometer when the brace is worn by the patient, and wirelessly transmit at least one of an indication of the signals from the potentiometer and an indication of the determination to a communication device. LaChappelle et al. US 2016/0128890 A1 in view of Wagner et al. US 4,669,302 further in view of Cunningham US 2011/0257928 A1 is the closest prior art combination of record and discloses by LaChappelle a brace 300 with a first arm 400 and a second arm 500 and a hinge 700 (figs. 1C and [0060]), by Wagner a hinge assembly 25 with a potentiometer 36a (fig. 3 and col. 2, lines 21-30; col. 5, lines 5-9), and by Cunningham a system 40 with a remote processor 20 that receives and processes the output signals of angle sensor 19 (fig. 1 and [0041]), where sensor 19 derives the joint angle and/or velocity and/or acceleration ([0034]) and may be configured for wireless communication ([0007]); please see Final Rejection mailed 1/18/22 for detailed description of each reference. However, the newly added limitations regarding the hinge assembly enabling the first arm to rotate about a first axis and enabling the second arm to rotate about a second axis when the first arm and the second arm are moved to different relative angular orientations relative to the hinge assembly, the first axis being in parallel with and having a spatial separation from the second axis make Cunningham incompatible with the structure of Wagner, because Cunningham’s angle sensing device is not a potentiometer, and there is no indication that it would structurally work with the potentiometer and double axes of Wagner’s hinge to provide signals indicative of the different relative angular orientations, range of motion, angular velocity, and acceleration, since Cunningham’s angle sensing device is simply an elastic strip ([0032]). Furthermore, no other reference to date has been found in the prior art that would be able to properly modify LaChappelle, Wagner, or Cunningham to address its deficiencies. Dependent claims 2-6, 8-13, 15, and 16 are allowed by virtue of their dependence on independent claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Primary Examiner, Art Unit 3786